DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1 and 7 have been examined. 
Response to Arguments
Applicant's arguments filed on 02/16/2022 have been fully considered but they are not persuasive.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims are not directed to abstract idea and claims include additional technological features that transform the claim into patentable subject matter. Further, instructions stored in non-volatile memory that when executed transform that computer in a specially purposed machine that implements the claimed novel payment processing system. However, Examiner respectfully disagrees. 
The claims recite transforming the original data, store transformed data in the database, receive the data, transformed back to original data and forwarding the original data, which is an abstract idea. Specifically, the claims recite “receiving...original bankcard data…;storing a customer identifier…; assigning…a unique sequence number…; transforming the original bankcard data into an equivalent bankcard data…; storing the equivalent bankcard data…; receiving the payment card number…; decodes the payment card number…; use the unique sequence number…assembles the original bankcard data; sending…”, which is grouped within the “Mental processes” grouping of Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving data, storing an identifier, assigning a unique sequence number to the identifier, transform the data and store transformed data corresponding to the identifier, receive the card number and transforming back to original data and sending the data which is a process that deals with concepts performed in the human mind (including an observation, evaluation, judgment, option) more specifically involves transforming the original data, store transformed data in the database, receive the data, transformed back to original data and forwarding the original data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claims are directed toward transforming the data which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case mental processes and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, payment system, payment processing computer system, central processing unit, storage system, CPU, non-transitory 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of payment system, payment processing computer system, central processing unit, storage system, CPU, non-transitory computer-readable media and computer network merely, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transforming the original data, store transformed data in the database, receive the data, transformed back to original data and forwarding the original data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation "the payment card number" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 7 recite “receives the payment card number and PIN specific to the original bankcard” Claims further recite “original bankcard data that correspond to an original bankcard”. It is unclear to one of the ordinary skills in the art that the manner payment card number related to original bankcard while claim is silent with respect to any relation between payment card number and the original bankcard. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir.1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a method and claim 7 is directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite transforming the original data, store transformed data in the database, receive the data, transformed back to original data and forwarding the original data, which is an abstract idea. Specifically, the claims recite “receiving...original bankcard data…;storing a customer identifier…; assigning…a unique sequence number…; transforming the original bankcard data into an equivalent bankcard data…; storing the equivalent bankcard data…; receiving the payment card number…; decodes the payment card number…; use the unique sequence number…assembles the original bankcard data; sending…”, which is grouped within the “Mental processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving data, storing an identifier, assigning a unique sequence number to the identifier, transform the data and store transformed See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claims are directed toward transforming the data which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case mental processes and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, payment system, payment processing computer system, central processing unit, storage system, CPU, non-transitory computer-readable media and computer network merely use a computer as a tool to perform an abstract idea. Specifically, the payment system, payment processing computer system, central processing unit, storage system, CPU, non-transitory 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of payment system, payment processing computer system, central processing unit, storage system, CPU, non-transitory computer-readable media and computer network merely, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transforming the original data, store transformed data in the database, retrieving the transformed data, transformed back to original data and forwarding the original data. As discussed above, taking the claim elements separately, payment system, payment processing computer system, central processing unit, storage system, CPU, non-transitory computer-readable media and computer network merely perform the steps or functions of receiving data, storing an identifier, assigning a unique sequence number to the identifier, transform the data and store transformed data corresponding to the identifier, receive the card number and transforming back to original data and sending the data. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transforming the received data and store transformed data in the database. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685